Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00813-CV

                        In the Interest of D.M.R. and J.A.R.R., Minor Children

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1975-CI-09563
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 19, 2014

DISMISSED

           On January 21, 2014, the trial court clerk filed a notification of late record, stating that

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by February 3, 2014, that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant

failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also

TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of
                                                                                 04-13-00813-CV


this court). Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P.

37.3(b); see also TEX. R. APP. P. 42.3(c).


                                                    PER CURIAM




                                              -2-